DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 9-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 6 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Raucci on 17 March 2022.

The application has been amended as follows: 
6. (Currently amended): A method of producing a battery, comprising at least: 
preparing a positive electrode and a negative electrode; 
forming a porous insulating layer by depositing a group of inorganic nanoparticles and a group of polymer particles on at least one of a surface of the positive electrode and a surface of the negative electrode with electrophoretic deposition; 
forming an electrode array by disposing the positive electrode and the negative electrode in such a way that the porous insulating layer is interposed between the positive electrode and the negative electrode; and 
impregnating the electrode array with an electrolyte solution to produce [[a]] the battery, 
the electrolyte solution comprising at least a solvent and a supporting salt, 
each inorganic nanoparticle in the group of inorganic nanoparticles being a dielectric, 
each inorganic nanoparticle in the group of inorganic nanoparticles being in contact with the electrolyte solution by impregnating the electrode array with the electrolyte solution, 
the group of polymer particles consisting of a plurality of polymer particles, 
each inorganic nanoparticle in the group of inorganic nanoparticles being at least one selected from the group consisting of silica, barium titanate, strontium titanate, lead zirconate titanate, and potassium sodium tartrate, 
the polymer particles have an average particle size not smaller than 1 µm and not greater than 10 µm, and 
the inorganic nanoparticles have an average particle size not smaller than 1 nm and not greater than 100 nm.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the limitations of independent Claim 1, and independent Claim 6, further having the limitation “the polymer particles have an average particle size not smaller than 1 µm and not greater than 10 µm, and the inorganic nanoparticles have an average particle size not smaller than 1 nm and not greater than 100 nm.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723